DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2010/0330421) in view of Lee et al. (US 2013/0143124).
Regarding claim 1, Cui discloses a branched nanowire heterostructure (it is disclosed the nanostructure can be branched or tree-like; [0034]) for use as an electrode in a lithium ion battery (abstract and [0006]) wherein the heterostructure comprises: 
a nanowire stem of a first Li-alloying material (it is disclosed inner shell 104 can be silicon due to its high capacity ([0041]), such that the stem would comprise silicon; and 
a plurality of branches of a second Li-alloying material (it is disclosed at least one of the internal shells includes a high capacity material including germanium ([0026]), where more than one inner shell can be present ([0027]) and germanium can be combined with silicon in the inner shell ([0042]), such that the branches would comprise germanium) extending from the surface of the nanowire stem (tree-like branches would be extending from the surface of the nanowire stem), wherein the branches are distributed along the entire length of the surface of 
While Cui discloses the nanostructure can have a length of at least about 1 millimeter and a diameter no greater than about 500 nm ([0008]) and that longer nanowires may form an interconnected network like a mesh-like structure to be provided in an electrode without a need for a conductive substrate ([0034]), but the reference does not expressly disclose the branches have multiple contact points between each branch and the nanowire stem.
Lee discloses a branched nanostructure for battery electrodes, wherein for the branched nanostructure, each trunk and branch have a diameter range of approximately 5 nm to 500 nm and the length is about 100 nm to 50 microns ([0043]), such that the length of the branches would result in multiple contact points between each branch and the nanowire stem depending on the length of the branches relative to the nanowire stem. Additionally, see Figures 4 and 5, where some of the branches can be seen to fold upon itself due to the diameter and length of the branches.
As Cui is not limited to any specific examples of lengths for the branches and diameter for the nanowire stem and as lengths about 100 nm to 50 microns for the branches and a diameter of approximately 5 nm to 500 nm for the nanowire stem were well known in the art before the effective filing date of the claimed invention, as evidenced by Lee above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable length for the branches relative to the diameter of the nanowire stem, including ones that would result in the branches to fold upon itself to have multiple contact points between each branch and the nanowire stem in the device of Cui.  
Regarding claim 6, modified Cui discloses all the claim features as set forth above, and further discloses the nanowire stem is in direct contact with a current collector (202; see Figure 2A, where the nanostructure is in contact with the conductive substrate 202).  
Regarding claim 7, modified Cui discloses all the claim features as set forth above, and further discloses the current collector comprises one of stainless steel, copper, nickel, aluminium or platinum ([0045]).  
Regarding claim 8, modified Cui discloses all the claim features as set forth above, and further discloses the first Li-alloying material comprises Silicon, Si, and the second Li-alloying material comprises Germanium, Ge or wherein the first Li-alloying material comprises Germanium, Ge, and the second Li-alloying material comprises Silicon, Si (as set forth above).  
Regarding claim 10, modified Cui discloses all the claim features as set forth above, and further discloses the Ge to Si mass ratio is adapted to provide an electrode of a particular capacity and rate capability (it is inherent that the Ge to Si mass ratio is adapted to provide an electrode of a particular capacity and rate capability).  
Regarding claim 13, modified Cui discloses all the claim features as set forth above, and further discloses the first Li- alloying material and the second Li-alloying material comprise Silicon, Si (it is disclosed the stem and the branches are both formed of the core-shell structure .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2010/0330421) in view of Lee et al. (US 2013/0143124), as applied to claim 10 above, as evidenced by Cui et al. (US 2010/0285358) (hereinafter Cui ’358).
Regarding claim 11, modified Cui discloses all the claim features as set forth above, and further discloses silicon has a high capacity and the substantial change in volume during charging causes stress in silicon structures resulting in pulverization of the structure, loss of electrical connections within the electrode, and capacity fading of the battery ([0004]), and the thickness of the layer of silicon is selected to be below its fracture stress level ([0037]), but the reference does not expressly disclose the Ge to Si mass ratio comprises a higher Si content than Ge content to provide an electrode of higher capacity.  
Cui ‘358 discloses germanium has a capacity of 1600 mAh/g ([0077]) while the capacity of silicon is about 4200 mAh/g ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the silicon content to be higher than the germanium content in the device of Cui to provide a lithium ion battery electrode having a high capacity if high capacity for the lithium ion battery is desired.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2010/0330421) in view of Lee et al. (US 2013/0143124), as applied to claim 10 above, in view of Cui et al. (US 2010/0285358) (hereinafter Cui ’358).
claim 12, modified Cui discloses all the claim features as set forth above, and further discloses while silicon has a high capacity, the substantial change in volume during charging causes stress in silicon structures resulting in pulverization of the structure, loss of electrical connections within the electrode, and capacity fading of the battery ([0004]), but the reference does not expressly disclose the Ge to Si mass ratio comprises a higher Ge content than Si content to provide an electrode of higher rate capability.  
Cui ‘358 discloses germanium has low capacity, but the room temperature diffusivity of lithium in germanium is about 400 times higher than that in silicon, such that germanium is attractive for high-rate applications, where the use of silicon in combination with germanium is desirable ([0077]).
Cui and Cui ‘358 are analogous arts because both are directed to lithium battery anodes comprising silicon/germanium nanostructures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the germanium content to be higher than the silicon content in the device of Cui to provide a lithium ion battery electrode of a lower capacity and thus, higher rate capability, in order to provide an electrode active material with high conductivity with sufficient capacity and while reducing the drawbacks of silicon structures in electrodes such as pulverization of the structure, loss of electrical connections within the electrode, and capacity fading of the battery, as disclosed by Cui ‘358 ([0003]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721